Coon, J.
(dissenting). It is undisputed that the parties entered into negotiations for the sale by the defendant to the plaintiff of certain business property in the city of Glens Palls, N. Y., and that the negotiations culminated in both parties signing the agreement in writing, which is quoted in the opinion of the court.
This brief contract contains all the essential elements of a contract for the sale of real estate and is binding upon both parties. The court at Special Term correctly decided the motion papers presented no triable issue of fact and properly granted summary judgment. The order and judgment should be affirmed.
Postee, P. J., and Bbewsteb, J., concur with Halpeen, J.; Coon, J., dissents in memorandum in which Bebgan, J., concurs.
*456Order and judgment reversed, on the law, and motion for summary judgment denied, without costs. Insofar as the order denies the defendant’s motion for judgment on the pleadings, it is affirmed, without costs.